[hum20190331ex105001.jpg]
HUMANA INC. INCENTIVE STOCK OPTION AGREEMENT AND AGREEMENT NOT TO COMPETE OR
SOLICIT UNDER THE AMENDED AND RESTATED STOCK INCENTIVE PLAN THIS AGREEMENT
(“Agreement”) made as of <award_date> (the “Date of Grant”) by and between
HUMANA INC., a corporation duly organized and existing under the laws of the
State of Delaware (hereinafter referred to as the "Company"), and <first_name>
<middle_name> <last_name>, an employee of the Company (hereinafter referred to
as "Optionee"). WITNESSETH WHEREAS, the Amended and Restated Humana Inc. Stock
Incentive Plan (the "Plan"), was approved by the Company’s Board of Directors
and stockholders; and WHEREAS, the Company desires to grant to Optionee an
option to purchase shares of common stock of the Company in accordance with the
Plan; NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and Optionee agree as follows: I. OPTION GRANT A. Grant of Option. The Company
hereby grants to Optionee, as a matter of separate inducement and agreement and
not in lieu of salary or other compensation for services, an Incentive Stock
Option to purchase <shares_awarded> shares of the $.16-2/3 par value common
stock of the Company ("Common Stock") at the purchase price of $<award_price>
per share (the "Option") exercisable on the terms and conditions set forth
herein. B. Term. The term of the Option shall commence upon the Date of Grant,
and shall expire on <expire_Date> (the “Expiration Date”). C. Vesting of Option.
Except as otherwise set forth herein, the Option shall be exercisable by
Optionee or his/her personal representative on and after the first anniversary
of the Date of Grant in cumulative annual installments of one-third of the
number of Shares covered hereby. D. Effect of Termination of Employment on
Option. If the employment of Optionee by the Company is terminated for Cause,
all the rights of Optionee under this Agreement, whether or not exercisable,
shall terminate immediately. If the employment of Optionee is terminated for any
reason other than for Cause, the Option shall vest and remain exercisable in
accordance with Sections 12 and 13 of the Plan, but in no event beyond the
Expiration Date. E. Exercise of Option. 1. The Option shall be exercisable only
by written notice to the Secretary of the Company at the Company's principal
executive offices, or through the online procedure to such broker- dealer as
designated by the Company, Optionee or his/her legal representative as herein
provided. Such



--------------------------------------------------------------------------------



 
[hum20190331ex105002.jpg]
notice shall state the number of Shares with respect to which the Option is
being exercised and shall be signed, or authorized electronically, by Optionee
or his/her legal representative, as applicable. 2. The purchase price shall be
paid as follows: a) In full in cash upon the exercise of the Option; b) By
tendering to the Company Shares owned by Optionee prior to the date of exercise
and having an aggregate Fair Market Value equal to the cash exercise price
applicable to the Option; or c) A combination of I.E.(2)(a) and I.E.(2)(b)
above. 3. Federal, state and local income and employment taxes and other amounts
as may be required by law to be collected by the Company (“Withholding Taxes”)
in connection with the exercise of the Option shall be paid pursuant to the Plan
by Optionee prior to the delivery of any Common Stock under this Agreement. The
Company shall, at Optionee’s election, withhold delivery of a number of Shares
with a Fair Market Value as of the exercise date equal to the Withholding Taxes
in satisfaction of Optionee’s obligations hereunder. II. AGREEMENT NOT TO
COMPETE AND AGREEMENT NOT TO SOLICIT. Optionee agrees and understands that the
Company’s business is a profit-generating business operating in a highly
competitive business environment and that the Company has a legitimate business
interest in, among other things, its confidential information and trade secrets
(including as protected in other agreements and policies between the Company and
Optionee) that it is providing Optionee, and in the significant time, money,
training, team building and other efforts it expends to develop Optionee’s
skills to assist in performing Optionee’s duties for the Company, including with
respect to establishing, developing and maintaining the goodwill and business
relationships with Protected Relationships (defined below) and employees, each
of which Optionee agrees are valuable assets of the Company to which it has
devoted substantial resources. Optionee acknowledges that the grant Optionee is
receiving under the Plan is a meaningful way that the Company entrusts Optionee
with its goodwill and aligns Optionee with the Company objective of increasing
the value of the Company’s business. Accordingly, Optionee acknowledges the
importance of protecting the value of the Company’s business through, among
other things, covenants to restrict Optionee from engaging in activities that
would adversely affect the value of the Company and its goodwill. A. Agreement
Not to Compete. Optionee agrees that during the Restricted Period (defined
below) and within the Restricted Geographic Area (defined below), Optionee will
not, directly or indirectly, perform the same or similar responsibilities
Optionee performed for the Company in connection with a Competitive Product or
Service (defined below). Notwithstanding the foregoing, Optionee may accept
employment with a Competitor (defined below) whose business is diversified,
provided that: (1) Optionee will not be engaged in working on or providing
Competitive Products or Services, or otherwise use or disclose the Company’s
confidential information or trade secrets; and (2) the Company receives written
- 2 -



--------------------------------------------------------------------------------



 
[hum20190331ex105003.jpg]
assurances from the Competitor and Optionee that are satisfactory to the Company
that Optionee will not work on or provide Competitive Products or Services, or
otherwise use or disclose confidential information or trade secrets. In
addition, nothing in this Agreement is intended to prevent Optionee from
investing Optionee’s funds in securities of a person engaged in a business that
is directly competitive with the Company if the securities of such a person are
listed for trading on a registered securities exchange or actively traded in an
over-the-counter market and Optionee’s holdings represent less than one percent
(1%) of the total number of outstanding shares or principal amount of the
securities of such a person. B. Agreement Not to Solicit Protected
Relationships. During the Restricted Period and in connection with a Competitive
Product or Service, Optionee shall not, individually or jointly with others,
directly or indirectly: (1) solicit or attempt to solicit any Protected
Relationships (defined below); or (2) induce or encourage any Protected
Relationships to terminate a relationship with the Company or to otherwise cease
to accept services or products from the Company. C. Agreement Not to Solicit
Employees. During the Restricted Period, Optionee shall not, individually or
jointly with others, directly or indirectly: (1) or by assisting others,
solicit, recruit, hire, or encourage (or attempt to solicit, recruit, hire or
encourage), any Company employees or former employees with whom Optionee worked,
had business contact, or about whom Optionee gained non- public or confidential
information (“Employees or Former Employees”); (2) contact or communicate with
Employees or Former Employees for the purpose of inducing, assisting,
encouraging and/or facilitating them to terminate their employment with the
Company or find employment or work with another person or entity; (3) provide or
pass along to any person or entity the name, contact and/or background
information about any Employees or Former Employees or provide references or any
other information about them; (4) provide or pass along to Employees or Former
Employees any information regarding potential jobs or entities or persons to
work for, including but not limited to job openings, job postings, or the names
or contact information of individuals or companies hiring people or accepting
job applications; and/or (5) offer employment or work to any Employees or Former
Employees. For purposes of this covenant, “Former Employees” shall refer to
employees who are not employed by the Company at the time of the attempted
recruiting or hiring, but were employed by, or working for the Company in the
three (3) months prior to the time of the attempted recruiting or hiring and/or
interference. D. Effect of Termination of Employment other than a Change in
Control Termination on Agreements Not to Compete and Not to Solicit. 1. In the
event Optionee voluntarily resigns or is discharged by the Company with Cause at
any time prior to the vesting of the Option, the prohibitions on Optionee set
forth in Sections II.A, II.B and II.C shall remain in full force and effect. 2.
In the event Optionee is discharged by the Company other than with Cause,
including in connection with a Workforce Reduction or Position Elimination, or
certain divestiture related terminations, prior to the vesting of the Option,
the prohibitions set forth in Section II.A shall remain in full - 3 -



--------------------------------------------------------------------------------



 
[hum20190331ex105004.jpg]
force and effect during the period of time following Optionee’s termination
equal to the lesser of (x) the Restricted Period or (y) the period of time
during which Optionee is deemed to be entitled to severance measured by the sum
of (i) the number of weeks Optionee is entitled to severance under the Company’s
applicable severance policy, plus (ii) a number of weeks equal to (A) the value
of the acceleration or continuation of the vesting of any Options as a result of
Optionee’s termination under this Agreement or the Plan that would otherwise
have been forfeited, with such value measured by multiplying the number of
Shares underlying the Options that vested as a result of the termination of
employment by the difference of the per Share Fair Market Value on the Last Day
minus the applicable per Share exercise price, divided by (B) Optionee’s
then-current weekly base salary, plus (iii) any additional period that the
Company determines to provide severance to Optionee, in its discretion. 3. In
the event Optionee is discharged by Company other than with Cause prior to
vesting herein of the Option, the prohibitions set forth in Sections II.B and
II.C above shall remain in full force and effect. 4. After the vesting of the
Option, the prohibitions on Optionee set forth herein shall remain in full force
and effect, except as otherwise provided in Section II.E. E. Effect of a Change
in Control Termination on Agreements Not to Compete and Not to Solicit. 1.
Notwithstanding anything set forth in Section II.D., in the event of a Change in
Control Termination (defined below), the prohibitions on Optionee set forth in
Section II.A shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Optionee's employment termination
date with the Company or its successor, to Optionee the Non-Compete Payment.
Notwithstanding any previous agreement between Optionee and the Company relating
to the prohibitions set forth in Section II.A, the “Non-Compete Payment” shall
be an amount at least equal to Optionee’s then current annual base salary. Such
amount shall be in addition to any other amounts paid or payable to Optionee
with respect to other severance plans or policies maintained by the Company. For
the avoidance of doubt, the provisions of this Section II.E shall supersede any
agreement between Optionee and the Company relating to the prohibitions on
Optionee set forth in Section II.A, with the exception of any similar agreement
contained in (i) any employment agreement between Optionee and the Company, (ii)
any agreement between Optionee and the Company not related to the employment of
Optionee by the Company, (iii) any severance plan or policy of the Company and
(iv) any change in control severance plan or policy of the Company. 2. In the
event of a Change in Control Termination, the prohibitions on Optionee set forth
in Sections II.B. and II C. shall remain in full force and effect. F. Governing
Law. Notwithstanding any other provision herein to the contrary, the provisions
of this Section II of the Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Kentucky without regard to its
conflicts or choice of laws rules or principles - 4 -



--------------------------------------------------------------------------------



 
[hum20190331ex105005.jpg]
that might otherwise refer construction or interpretation of this Section II to
the substantive law of another jurisdiction. G. Injunctive Relief; Invalidity of
Any Provision. Optionee acknowledges that (1) his or her services to the Company
are of a special, unique and extraordinary character, (2) his or her position
with the Company will place him or her in a position of confidence and trust
with respect to the operations of the Company, (3) he or she will benefit from
continued employment with the Company, (4) the nature and periods of
restrictions imposed by the covenants contained in this Section II are fair,
reasonable and necessary to protect the Company, (5) the Company would sustain
immediate and irreparable loss and damage if Optionee were to breach any of such
covenants, and (6) the Company’s remedy at law for such a breach will be
inadequate. Accordingly, Optionee agrees and consents that the Company, in
addition to the recovery of damages and all other remedies available to it, at
law or in equity, shall be entitled to seek both preliminary and permanent
injunctions to prevent and/or halt a breach or threatened breach by Optionee of
any covenant contained in Section II hereof. If any provision of this Section II
is determined by a court of competent jurisdiction to be invalid in whole or in
part, it shall be deemed to have been amended, whether as to time, area covered
or otherwise, as and to the extent required for its validity under applicable
law, and as so amended, shall be enforceable. The parties further agree to
execute all documents necessary to evidence such amendment. III. MISCELLANEOUS
PROVISIONS A. Binding Effect & Adjustment. This Agreement shall be binding and
conclusive upon each successor and assign of the Company. Optionee’s obligations
hereunder shall not be assignable to any other person or entity. It is the
intent of the parties to this Agreement that the benefits of any appreciation of
the underlying Common Stock during the term of the Award shall be preserved in
any event, including but not limited to a recapitalization, merger,
consolidation, reorganization, stock dividend, stock split, reverse stock split,
spin-off or similar transaction, or other change in corporate structure
affecting the Shares, as more fully described in Sections 4.6 and 11 of the
Plan. All obligations imposed upon Optionee and all rights granted to Optionee
and to the Company shall be binding upon Optionee's heirs and legal
representatives. B. Amendment. This Agreement may only be amended by a writing
executed by each of the parties hereto. C. Governing Law. Except as to matters
of federal law and the provisions of Section II hereof, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to its conflict of laws rules. This Agreement shall also be
governed by, and construed in accordance with, the terms of the Plan. - 5 -



--------------------------------------------------------------------------------



 
[hum20190331ex105006.jpg]
D. Jurisdiction; Service of Process. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement may be
brought against any of the parties in the courts of the Commonwealth of
Kentucky, County of Jefferson, or, if it has or can acquire jurisdiction, in the
United States District Court for the Western District of Kentucky, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world. E. No
Employment Agreement. Nothing herein confers on Optionee any rights with respect
to the continuance of employment or other service with the Company, nor will it
interfere with any right the Company would otherwise have to terminate or modify
the terms of Optionee's employment or other service at any time. F.
Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any relevant jurisdiction, or would
disqualify this Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Agreement shall remain in full force and effect. Any
provision in this Agreement determined by competent authority to be in conflict
with 422 of the Internal Revenue Code of 1986, as amended, or its successor, in
regard to qualifying this Option as an incentive stock option shall be
ineffective ab initio to the extent of such conflict. G. Assignment. The Option
granted under this Agreement to Optionee may not be assigned, transferred,
pledged, alienated or hypothecated in any manner during Optionee's lifetime, but
shall be solely and exclusively the right of Optionee to exercise during his/her
lifetime. Should Optionee attempt to assign, transfer, pledge, alienate or
hypothecate the Option or any rights hereunder in any manner whatsoever, such
action shall constitute a breach of the covenants hereunder and the Company may
terminate the Option as to any then unexercised shares. H. Defined Terms. 1. Any
term used herein and not otherwise defined herein shall have the same meaning as
in the Plan. Any conflict between this Agreement and the Plan will be resolved
in favor of the Plan. Any disputes or questions of right or obligation which
shall result from or relate to any interpretation of this Agreement shall be
determined by the Committee. Any such determination shall be binding and
conclusive upon Optionee and any person or persons claiming through Optionee as
to any rights hereunder. 2. For the purposes of this Agreement, the following
terms shall have the following meaning: (i) “Change in Control Termination”
means, in the event the Option is assumed, converted, continued or substituted
in connection with a Change in Control in accordance with Section - 6 -



--------------------------------------------------------------------------------



 
[hum20190331ex105007.jpg]
11.1 of the Plan, if the employment of Optionee is terminated within two (2)
years following the Change in Control (i) by the Company or its acquirer or
successor for any reason other than Cause or (ii) by Optionee with Good Reason.
(ii) “Competitive Product or Service” means any product, process, system or
service (in existence or under development) of any person or organization other
than the Company that is the same as, similar to, or competes with, a product,
process, system or service (in existence or under development) upon which
Optionee worked or for which Optionee had responsibilities at the Company during
the twenty-four (24) months prior to the Last Day (as defined below). (iii)
“Competitor” means Optionee or any other person or organization engaged in, or
about to become engaged in, research or development, production, marketing,
leasing, selling, or servicing of a Competitive Product or Service. (iv) “Last
Day” means Optionee’s last day of employment with the Company regardless of the
reason for Optionee’s separation. (v) “Protected Relationship” means
policyholders, agents, brokers, dealers, distributers, sources of supply or
customers with whom, within twenty-four (24) months prior to the Last Day,
Optionee, directly or indirectly (e.g., through employees whom Optionee
supervised) had material business contact and/or about whom Optionee obtained
confidential information and trade secrets. (vi) “Restricted Geographic Area”
means the territory (i.e.: (i) state(s), (ii) county(ies), or (iii) city(ies))
in which, during the twenty-four (24) months prior to the Last Day, Optionee
provided material services on behalf of the Company (or in which Optionee
supervised directly, indirectly, in whole or in part, the servicing activities).
(vii) “Restricted Period” means the period of Optionee’s employment with the
Company and a period of twelve (12) months after the Last Day. Optionee
recognizes that the durational term is reasonably and narrowly tailored to the
Company’s legitimate business interest and need for protection with each
position. I. Execution. If Optionee shall fail to execute this Agreement, either
manually with a paper document, or through the online grant agreement procedure
with the Company’s designated broker– dealer, and, if manually executed, return
the executed original to the Secretary of the Company, the Award shall be null
and void. The choice of form will be at the Company’s discretion. - 7 -



--------------------------------------------------------------------------------



 
[hum20190331ex105008.jpg]
IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Optionee has executed this Agreement,
each as of the day first above written. "Company" ATTEST: HUMANA INC. BY: BY:
JOSEPH C. VENTURA BRUCE D. BROUSSARD Chief Legal Officer & Corporate Secretary
President & Chief Executive Officer “Optionee” <first_name> <middle_name>
<last_name> - 8 -



--------------------------------------------------------------------------------



 